[Cite as In re S.P., 2022-Ohio-576.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               HANCOCK COUNTY



IN RE:

        S.P.,                                               CASE NO. 5-21-25

NEGLECTED AND DEPENDENT CHILD.                              OPINION

[SARA S. - APPELLANT]


IN RE:

        B.P.,                                               CASE NO. 5-21-26

NEGLECTED AND DEPENDENT CHILD.                              OPINION

[SARA S. - APPELLANT]


                Appeals from Hancock County Common Pleas Court
                                Juvenile Division
                     Trial Court Nos. 20193055 and 20193054

                                       Judgments Affirmed

                           Date of Decision: February 28, 2022


APPEARANCES:

        Alison Boggs for Appellant

        Justin Kahle for Appellee
Case Nos. 5-21-25 and 5-21-26


SHAW, J.

        {¶1} Mother-Appellant, Sara S. (“Mother”), brings these appeals from the

August 10, 2021 judgments of the Hancock County Common Pleas Court, Juvenile

Division, granting the motions for permanent custody of her children, S.P. and B.P.,

filed by Hancock County Job and Family Services-Children’s Protective Services

Unit (the “Agency”) and terminating her parental rights.1

                           Relevant Facts and Procedural History

        {¶2} S.P. was born in 2014 and B.P. was born in 2017.2 The record indicates

the Agency first became involved with the family on May 6, 2019, when it received

a report that Mother was arrested after law enforcement stopped a vehicle she was

riding in along with her children. Mother had been searched and drugs and drug

paraphernalia were found. As a result, the children were placed with their maternal

grandmother under a safety plan. Mother later was convicted of possession of

cocaine, trafficking in cocaine and failure to appear.                        Mother is on felony

community control.

        {¶3} On May 28, 2019, the Agency filed complaints alleging S.P. and B.P.

were neglected and dependent children and emergency temporary custody was

requested as an interim order. A shelter care hearing was held on June 5, 2019 and



1
  We note that Father consented to granting the Agency’s motions for permanent custody; he is not a party
to these appeals.
2
  Agency Ex. 5.

                                                   -2-
Case Nos. 5-21-25 and 5-21-26


the Agency was granted emergency temporary custody of the children that day. The

Agency continued placement of the children in the maternal grandmother’s home

and provided case planning services with a goal of reunification.

      {¶4} On June 10, 2019, the trial court appointed a guardian ad litem for the

two children.

      {¶5} An adjudicatory hearing was held on July 25, 2019, wherein the trial

court found the children were neglected and dependent children based upon an

agreement of the parties. That same day, the children were removed from the

maternal grandmother’s home by the Agency due to no working refrigeration in the

home, there were cockroaches, as well as other insects, the inability of the

grandmother to get the children to medical appointments and to provide for their

basic needs, and the fact that there was an unapproved person in the home. The

children were placed in a foster home together.

      {¶6} On August 15, 2019, the trial court held a dispositional hearing. Mother

was not present, but she was represented by legal counsel. Based upon the testimony

and evidence presented at the hearing, the trial court granted the Agency temporary

custody.

      {¶7} The Agency devised a case plan, with a goal of reunification, that

included substance abuse and mental health treatment through Family Resource

Center, domestic violence classes, and a referral for supervised visitation at


                                        -3-
Case Nos. 5-21-25 and 5-21-26


Harmony House. As part of the case plan’s objectives, Mother needed to obtain

safe and stable housing.

       {¶8} Thereafter, on May 21, 2020, upon the agreement of all parties, the trial

court granted a six-month extension of temporary custody. Mother was not present,

but she was represented by legal counsel. Subsequently, the order of temporary

custody was extended for an additional six-month period due to the father’s

significant progress on the case plan. Mother was not present at the hearing held on

that extension, but she was represented by legal counsel. However, on May 11,

2021, the Agency filed motions for permanent custody of the children.

       {¶9} On May 27, 2021, the trial court appointed counsel for the children.

       {¶10} On August 3, 2021, the trial court held a hearing on the Agency’s

motions for permanent custody. At the hearing, the Agency presented the testimony

of five witnesses: a records keeper from Family Resource Center who presented

Mother’s records from that agency, the Harmony House case manager regarding the

records of Mother’s supervised visitations with the children, the Agency ongoing

caseworker assigned to the children’s cases since February 2020, the Agency

ongoing supervisor, and the guardian ad litem, along with her report, as evidence in

support of their motions. In her report and in her testimony at the permanent custody

hearing, the guardian ad litem recommended that permanent custody of the children

be granted to the Agency.


                                         -4-
Case Nos. 5-21-25 and 5-21-26


       {¶11} In two separate judgment entries (one for each child), filed August 10,

2021, the trial court granted the Agency’s motions for permanent custody and

terminated Mother’s parental rights.

       {¶12} Mother now appeals, asserting the following assignments of error for

review:

                       ASSIGNMENT OF ERROR NO. 1

       THE TRIAL COURT’S DECISION GRANTING PERMANENT
       CUSTODY WAS AGAINST THE MANIFEST WEIGHT OF
       THE EVIDENCE AND AMOUNTED TO AN ABUSE OF
       DISCRETION.

                       ASSIGNMENT OF ERROR NO. 2

       THE AGENCY FAILED TO USE REASONABLE EFFORTS
       TO REUNIFY [MOTHER] WITH HER DAUGHTER[S].

                       ASSIGNMENT OF ERROR NO. 3

       THE AGENCY DID NOT PROVE BY CLEAR AND
       CONVINCING EVIDENCE THAT [MOTHER] ABANDONED
       HER CHILD[REN], AS CONTEMPLETED [SIC] BY THE
       STATUTE.

                       First and Third Assignments of Error

       {¶13} In her first assignment of error, Mother argues that the trial court’s

decision to grant the Agency’s motions for permanent custody of the children is

against the manifest weight of the evidence. Specifically, Mother argues that the

trial court failed to give due consideration to the efforts she made on completing the

case plan objectives and remedying the conditions that caused the removal of the

                                         -5-
Case Nos. 5-21-25 and 5-21-26


children. In her third assignment of error, Mother argues the Agency failed to prove

by clear and convincing evidence that she abandoned her children. This Court will

consider both assignments of error together.

                                 Standard of Review

       {¶14} Permanent custody determinations made under R.C. 2151.414 must be

supported by clear and convincing evidence. In re N.R.S., 3d Dist. Crawford Nos.

3-17-07, 3-17-08 and 3-17-09, 2018-Ohio-125, ¶ 16; accord R.C. 2151.414(B)(1).

Clear and convincing evidence is evidence that “ ‘will produce in the mind of the

trier of facts a firm belief or conviction as to the facts sought to be established.’ ˮ

In re C.H., 3d Dist. Mercer Nos. 10-19-10, 10-19-11, 10-19-12 and 10-19-13, 2020-

Ohio-716, ¶ 61, quoting Cross v. Ledford, 161 Ohio St. 469 (1954).

       {¶15} “In determining whether a trial court based its decision upon clear and

convincing evidence, ‘a reviewing court will examine the record to determine

whether the trier of facts had sufficient evidence before it to satisfy the requisite

degree of proof.ʼ ” In re R.R., 3d Dist. Logan No. 8-20-26, 2021-Ohio-1620, ¶ 50,

quoting State v. Schiebel, 55 Ohio St.3d 71, 74 (1990).

       {¶16} Moreover, when an appellate court reviews whether a trial court’s

permanent custody decision is against the manifest weight of the evidence, the court

“ ‘ “weighs the evidence and all reasonable inferences, considers the credibility of

witnesses and determines whether in resolving conflicts in the evidence, the [finder


                                         -6-
Case Nos. 5-21-25 and 5-21-26


of fact] clearly lost its way and created such a manifest miscarriage of justice that

the [judgment] must be reversed and a new trial ordered.” ʼ ˮ Eastley v. Volkman,

132 Ohio St.3d 328, 2012-Ohio-2179, ¶ 20 (citations omitted); accord In re C.H. at

¶ 64. Thus, a trial court’s decision on terminating parental rights “will not be

overturned as against the manifest weight of the evidence if the record contains

competent, credible evidence by which the court could have formed a firm belief or

conviction that the statutory elements for a termination of parental rights have been

established.” In re N.R.S. at ¶ 16, citing In re Miajanigue W., 6th Dist. Lucas No.

L-06-1088, 2006-Ohio-6295, ¶ 38, citing In re Forest S., 102 Ohio App.3d 338,

344-345, Cross v. Ledford, 161 Ohio St. 469, paragraph three of the syllabus.

                                Statutory Procedure

       {¶17} “R.C. 2151.414 outlines the procedures that protect the interests of

parents and children in a permanent custody proceeding.” In re N.R.S. at ¶ 12, citing

In re B.C., 141 Ohio St.3d 55, 2014-Ohio-4558, ¶ 26. Pursuant to R.C. 2151.414(B),

a trial court is authorized to grant permanent custody of a child to the agency if the

court finds, by clear and convincing evidence, that: (1) any of the circumstances in

R.C. 2151.414(B)(1)(a) to (e) applies; and (2) permanent custody is in the best

interest of the child under the factors enumerated in R.C. 2151.414(D). See R.C.

2151.414(B)(1) and 2151.414(D)(1); see also In re X.S., 3d Dist. Mercer Nos. 10-

20-09, 10-20-10, 10-20-11, 10-20-12 and 10-20-13, 2021-Ohio-1774, ¶ 22.


                                         -7-
Case Nos. 5-21-25 and 5-21-26


       {¶18} R.C. 2151.414(B)(1) provides, in pertinent part, that a trial court

       may grant permanent custody of a child to a movant if the court
       determines at the hearing held pursuant to division (A) of this
       section, by clear and convincing evidence, that it is in the best
       interest of the child to grant permanent custody of the child to the
       agency that filed the motion for permanent custody and that any
       of the following apply:

       (a) The child is not abandoned or orphaned, has not been in the
       temporary custody of one or more public children services
       agencies or private child placing agencies for twelve or more
       months of a consecutive twenty-two-month period, or has not
       been in the temporary custody of one or more public children
       services agencies or private child placing agencies for twelve or
       more months of a consecutive twenty-two-month period if, as
       described in division (D)(1) of section 2151.413 of the Revised
       Code, the child was previously in the temporary custody of an
       equivalent agency in another state, and the child cannot be placed
       with either of the child’s parents within a reasonable time or
       should not be placed with the child's parents.

       (b) The child is abandoned.

       ***

       (d) The child has been in the temporary custody of one or more
       public children services agencies or private child placing agencies
       for twelve or more months of a consecutive twenty-two-month
       period, or the child has been in the temporary custody of one or
       more public children services agencies or private child placing
       agencies for twelve or more months of a consecutive twenty-two-
       month period and * * * the child was previously in the temporary
       custody of an equivalent agency in another state.

R.C. 2151.414(B)(1)(a), (b), (d).




                                         -8-
Case Nos. 5-21-25 and 5-21-26


                                       Analysis

                                   (R.C. 2151.414)

       {¶19} Here, the Agency requested that the trial court grant it permanent

custody on the basis that the children had been in its temporary custody for twelve

or more months of a consecutive twenty-two-month period pursuant to R.C.

2151.414(B)(1)(d).       However,      the     trial   court   determined    that   R.C.

2151.414(B)(1)(a), (b), and (d) were applicable to the instant case for the trial court

to grant permanent custody. R.C. 2151.414(B)(1)(a) provides grounds for a grant

of permanent custody when (1) “[t]he child * * * has not been in the temporary

custody of one or more public children services agencies * * * for twelve or more

months of a consecutive twenty-two-month period * * * [2] and the child cannot be

placed with either of the child’s parents within a reasonable time or should not be

placed with the child’s parents.” (Emphasis added.) R.C. 2151.414(B)(1)(a). R.C.

2151.414(B)(1)(d), however, governs situations in which a trial court is considering

a motion for permanent custody and “[t]he child has been in the temporary custody

of one or more public children services agencies * * * for twelve or more months of

a consecutive twenty-two-month period.”            R.C. 2151.414(B)(1)(d).     “ ‘[T]he

findings under R.C. 2151.414(B)(1)(a) and R.C. 2151.414(B)(1)(d) are alternative

findings, [and] each is independently sufficient to use as a basis to grant the

Agency’s motion for permanent custody.’ ˮ In re S.W., 3d Dist. Marion Nos. 9-18-


                                         -9-
Case Nos. 5-21-25 and 5-21-26


29 and 9-18-30, 2019-Ohio-2068, ¶ 19, quoting In re A.M., 3d Dist. Marion No. 9-

14-46, 2015-Ohio-2740, ¶ 14.

       {¶20} Because it is dispositive, we will only address the trial court’s

determination under R.C. 2151.414(B)(1)(d), the time requirements of the “12 of

22” ground. See In re E.B., 3d Dist. Hancock Nos. 5-21-09 and 5-21-10, 2021-

Ohio-3641, ¶ 20 (finding dispositive trial court’s determination under R.C.

2151.414(B)(1)(d)). “Under the plain language of R.C. 2151.414(B)(1)(d), when a

child has been in an agency’s temporary custody for 12 or more months of a

consecutive 22-month period, a trial court need not find that the child cannot be

placed with either parent within a reasonable time or should not be placed with the

parents.”   Id. citing In re I.G., 3d Dist. Marion Nos. 9-13-43, 9-13-44, and

9-13-45, 2014-Ohio-1136, ¶ 30, citing R.C. 2151.414(B)(1)(d) and comparing it

with R.C. 2151.414(B)(1)(a); In re A.M., 3d Dist. Marion No. 9-14-46, 2015-Ohio-

2740, ¶ 14, citing In re I.G. at ¶ 30, citing R.C. 2151.414(B)(1)(d).

       {¶21} Importantly, the children had been in the temporary custody of the

Agency continuously since July 25, 2019. As of the date the Agency filed its

motions for permanent custody on May 11, 2021, the children had been in the

temporary custody of the Agency for about twenty-two months. Thus, the record is

clear that the children were in the temporary custody of the Agency for more than

twelve months of the last twenty-two months when the permanent custody motions


                                        -10-
Case Nos. 5-21-25 and 5-21-26


were filed.   Accordingly, based on the record in this case and because it is

dispositive, we conclude that the trial court’s determination under R.C.

2151.414(B)(1)(d) is sufficient to satisfy the first part of the permanent-custody

analysis, and under the evidence set forth in the record, such determination is not

against the manifest weight of the evidence.

                                    (Best Interest)

        {¶22} Under the second part of the analysis, the best interest of the child,

R.C. 2151.414(D)(1) mandates that the trial court consider the factors listed in this

statute, as well as all other relevant factors. In re X.S., 3d Dist. Mercer Nos. 10-20-

09, 10-20-10, 10-20-11, 10-20-12 and 10-20-13, 2021-Ohio-1774, at ¶ 22, citing In

re N.R.S., 3d Dist. Crawford Nos. 3-17-07, 3-17-08 and 3-17-09, 2018-Ohio-125, at

¶ 15.     The best interest factors include:          (a) the child’s interaction and

interrelationship with parents, siblings, relatives, foster caregivers and out-of-home

providers, and any other person who may significantly affect the child; (b) the

child’s wishes, as expressed directly by the child or through the child’s guardian ad

litem; (c) the child’s custodial history, including whether the child has been in the

temporary custody of one or more public children services agencies for twelve or

more months of a consecutive twenty-two-month period; (d) the child’s need for a

legally secure permanent placement and whether that type of placement can be

achieved without a grant of permanent custody to the agency; and (e) whether any


                                         -11-
Case Nos. 5-21-25 and 5-21-26


of the factors in divisions (E)(7) to (11) of [R.C. 2151.414] apply in relation to the

parents and child.    R.C. 2151.414(D)(1)(a)-(e).     When considering these best

interest factors, no single factor is given greater weight than others by the statute.

In re N.R.S. at ¶ 16, citing In re Schaefer, 111 Ohio St.3d 498, 2006-Ohio-5513, ¶

56 (2006).

       {¶23} Here, the trial court discussed each of the best interest factors in its

August 2021 decisions and concluded that four of the factors weigh in favor of

permanent custody to the Agency as in the children’s best interest:              R.C.

2151.414(D)(1)(a), (c) and (d) and also R.C. 2151.414(E)(10). On appeal, Mother

argues the trial court’s findings under several of the statutory best interest factors

are against the manifest weight of the evidence.

       {¶24} Regarding R.C. 2151.414(D)(1)(a), concerning the relationships with

the children, the children’s parents, siblings, relatives, and foster-care givers,

Mother argues that this factor should weigh heavily in her favor because the

evidence showed the bond between her and the children and further showed her

appropriate interactions with the children during visitation. Here, the trial court

noted, and the record reflects, that the children were removed from their home since

July 25, 2019 when they were placed together in a foster care home, where they

remained throughout the case, and are reportedly doing very well. Notably, Mother

was still having supervised visitation with her children once every two weeks.


                                        -12-
Case Nos. 5-21-25 and 5-21-26


Accordingly, the trial court determined this factor weighed in favor of granting

permanent custody as in the best interest of the children.

       {¶25} Regarding factor (D)(1)(b), concerning the wishes of the children as

expressed directly or through the recommendation of the guardian ad litem, both the

guardian ad litem’s testimony and report recommended that permanent custody be

granted to the Agency. Nevertheless, Mother points out that, while the trial court

acknowledged the children desired reunification with their father, it ignored

evidence that the children also wanted to be reunited with her. Even if the trial

court’s acknowledgement was in error, the trial court found that this best interest

factor weighed against granting permanent custody to the Agency, and for the

reasons noted herein, the evidence on the other factors supports the trial court's best

interest determination. See In re D.K., 3d Dist. Allen No. 1-09-16, 2009-Ohio-5438,

¶ 34 (noting that "even if the trial court's finding * * * was in error, we believe that

the other findings were certainly sufficient to support the trial court's permanent

custody decision"). We note, too, that counsel had been appointed for the children

to represent their wishes regarding custody.

       {¶26} Under R.C. 2151.414(D)(1)(c), the trial court must consider the

children’s custodial history. Mother points to the children’s custodial history, prior

to the Agency’s involvement, that B.P. lived with her from birth until she was almost

two years old and that S.P. lived with her from birth until she was almost five years


                                         -13-
Case Nos. 5-21-25 and 5-21-26


old. Here, the trial court noted that the children had been in the temporary custody

of the Agency for more than twelve months of a consecutive twenty-two-month

period. Specifically, as discussed above, at the time of the filing of the motions for

permanent custody, the children had been living in foster care for approximately

twenty-two months. The trial court determined this factor weighed in favor of

granting permanent custody.

       {¶27} With respect to the factor in R.C. 2151.414(D)(1)(d), concerning the

children’s need for permanency, Mother asserts that she could provide the children

with a legally secure permanent placement by recognizing the strides she made in

completing the case plan objectives and accepting her solution for safe and stable

housing at this time. This factor involves whether the child needs a legally secure

permanent placement and whether this can be achieved without a grant of permanent

custody to the agency. See In re R.R., 3d Dist. Logan No. 8-20-26, 2021-Ohio-

1620, ¶ 74.

       {¶28} On this point, the trial court recognized that Mother had recently began

working on the case plan, but reasoned that, despite Mother’s strides, she has not

progressed past supervised visits and only recently (June 2021) moved to a more

appropriate home.     At the permanent custody hearing, the Agency’s ongoing

caseworker testified that Mother had recently moved out of her mom’s home in June

2021 and started living with two friends. The caseworker expressed concern that


                                        -14-
Case Nos. 5-21-25 and 5-21-26


Mother’s current home would present space issues if the children were to move in

with her. The home is one which the Mother shares with two friends, has two

bedrooms, and there would be six people in the home--three adults and three

children, as her friends are also expecting a child of their own. The caseworker

indicated, additionally, that although Mother has made progress on her case plan

services, she has not established stable housing for the children and that she would

be able to consistently meet the children’s basic needs. The caseworker described

a history of Mother leaving her mom’s home and residing with friends, but then

returning to her mom’s home.

       {¶29} The trial court noted that the caseworker testified the children were in

need of a secure and permanent placement. A legally secure permanent placement

“ ‘ “is more than a house with four walls. Rather, it generally encompasses a stable

environment where a child will live in safety with one or more dependable adults

who will provide for the child’s needs.” ʼ ” In re B.F., 3d Dist. Paulding No. 11-

21-04, 2021-Ohio-4251, ¶ 57, quoting In re K.M., 3d Dist. Crawford Nos. 3-18-11

and 3-18-12, 2018-Ohio-3711, ¶ 29, quoting In re M.B., 4th Dist. Highland No.

15CA19, 2016-Ohio-793, ¶ 56. “ ‘[A] child’s best interests require permanency and

a safe and secure environment.ʼ ” In re A.R., 8th Dist. Cuyahoga No. 103450, 2016-

Ohio-1229, ¶ 22, quoting In re Holyak, 8th Dist. Cuyahoga No. 78890 (July 12,

2001). These young children need a stable and safe placement now. Moreover, by


                                        -15-
Case Nos. 5-21-25 and 5-21-26


the time Mother had done those things to progress toward permanency, the children

had a lengthy custodial history with the Agency and they were in need of legally

secure placement. The trial court's finding regarding this factor was consistent with

the evidence presented.

       {¶30} Lastly, under the factor set forth in R.C. 2151.414(D)(1)(e), the trial

court cited division (E)(10) of R.C. 2151.414 in making its determination regarding

the children’s best interest. See R.C. 2151.414(E)(10) (“The parent has abandoned

the child.”). Pursuant to R.C. 2151.011(C), a child is “presumed abandoned when

the parents of the child have failed to visit or maintain contact with the child for

more than ninety days, regardless of whether the parents resume contact with the

child after that period of ninety days.” Accord In re D.K., 3d Dist. Allen No. 1-09-

16, 2009-Ohio-5438, at ¶ 25. This Court has held that R.C. 2151.011(C) creates a

presumption of abandonment, which can then be rebutted by the parent. In re D.K.

at ¶ 25, citing In re Cravens, 3d Dist. No. 4-03-48, 2004-Ohio-2356, ¶ 23.

       {¶31} In its judgment entry, the trial court made the following finding of

abandonment:

       This factor applies to [Mother] as she abandoned the children by
       failing to visit with them from July 25, 2019 until the telephone
       calls during the shut-down from the pandemic (March 23, 2020-
       May 1, 2020) and then again failed to visit with the children
       thereafter until March 1, 2021.

(Aug. 10, 2021 J.E. at p. 12).


                                        -16-
Case Nos. 5-21-25 and 5-21-26


         {¶32} Mother challenges the factual sufficiency of the evidence presented to

support the trial court’s abandonment finding. The record showed that while the

Agency made a referral for visitation through Harmony House, Mother cancelled

the Harmony House intake for visitation, which was originally scheduled for August

2019, and Harmony House had no further contact with her until March 2020.

Mother did not complete the required intake until March 4, 2020, nearly eight

months after the children were placed in foster care. The shutdown from the

pandemic occurred shortly thereafter, but only lasted until May 1, 2020. On May

7, 2020, the Agency conveyed a concern that lice was an issue and Harmony House

policy required Mother to provide a letter from the health department clearing her

of lice in order to have in-person visits.3 However, Harmony House did not hear

back from Mother until November, and a new intake was then required because

more than six months had lapsed, which Mother completed on December 17, 2020.

Since Harmony House still was not provided with the letter clearing Mother of lice

until February 5, 2021, the first visitation occurred on March 1, 2021. The record

of Mother’s lack of contact with her children shows inaction on Mother’s part, not

the result of lack of reasonable opportunity. While there was testimony of some

very sporadic video calls/phone calls with the children during March 2020 – March


3
  The record indicated both children had a lice infestation when they first entered foster care after removal
from the maternal grandmother’s home, which was roach and insect infested. The semi-annual review in
May 2020 noted the children’s current treatment for lice and at the time, Mother was living at maternal
grandmother’s home.

                                                   -17-
Case Nos. 5-21-25 and 5-21-26


2021, it is clear to this Court there was a period of time in which Mother had failed

to have contact with the children well beyond the statutorily required ninety days.

Consequently, we do find that the trial court’s finding of abandonment was

supported by sufficient evidence.

                                      Conclusion

       {¶33} Based upon our review of the record and the trial court’s analysis, we

conclude that the trial court’s best interest determinations are supported by clear and

convincing evidence and are not against the manifest weight of the evidence.

Therefore, we do not find that the trial court’s decision to grant the Agency’s

motions for permanent custody of the children and to terminate Mother’s parental

rights is against the manifest weight of the evidence.

       {¶34} Accordingly, Mother’s first and third assignments of error are

overruled.

                             Second Assignment of Error

       {¶35} In this assignment of error, Mother alleges that because the Agency

failed to use reasonable efforts to reunify her children with her, the trial court should

not have granted permanent custody to the Agency. In support of this assertion,

Mother points to the trial court’s finding that the Agency “did not make diligent

efforts regarding [Mother] once she re-engaged.” (Aug. 10, 2021 J.E. at p. 10).




                                          -18-
Case Nos. 5-21-25 and 5-21-26


                                  Legal Authority

       {¶36} “[V]arious sections of the Revised Code refer to the agency’s duty to

make reasonable efforts to preserve or reunify the family unit,” most notably R.C.

2151.419.    In re C.F., 113 Ohio St.3d 73, 2007-Ohio-1104, at ¶ 29.           R.C.

2151.419(A)(1) requires a trial court to determine whether a children services

agency “made reasonable efforts to prevent the removal of the child from the child's

home, to eliminate the continued removal of the child from the child's home, or to

make it possible for the child to return safely home.” However, this statute applies

only at “adjudicatory, emergency, detention, and temporary-disposition hearings,

and dispositional hearings for abused, neglected, or dependent children * * *.” In

re C.F. at ¶ 41; accord In re R.R., 3d Dist. Logan No. 8-20-26, 2021-Ohio-1620, at

¶ 78. Notably, the Ohio Supreme Court concluded that “ ‘[b]y its plain terms, the

statute does not apply to motions for permanent custody brought pursuant to R.C.

2151.413, or to hearings held on such motions pursuant to R.C. 2151.414.’ ˮ In re

C.F. at ¶ 41, quoting In re A.C., 12th Dist. Clermont No. CA2004-05-041, 2004-

Ohio-5531, ¶ 30. Nonetheless, “[t]his does not mean that the agency is relieved of

the duty to make reasonable efforts” before seeking permanent custody. Id. at ¶ 42.

Additionally, “[if] the agency has not established that reasonable efforts have been

made prior to the hearing on a motion for permanent custody, then it must

demonstrate such efforts at that time.” Id. at ¶ 43.


                                        -19-
Case Nos. 5-21-25 and 5-21-26


       {¶37} In In re R.R., 3d Dist. Logan No. 8-20-26, 2021-Ohio-1620, this Court

applied the Ohio Supreme Court’s holding in In re C.F. This Court held that

because the trial court previously made reasonable-efforts findings, the Agency was

not required to prove, nor was the trial court required to find, that the Agency used

reasonable efforts to reunify Mother with her child before the trial court could grant

permanent custody of the child to the Agency. Id. at ¶ 79.

       {¶38} Here, the record reflects that the trial court made several reasonable-

efforts findings prior to the permanent custody hearing. Thus, the trial court did not

need to again find that the Agency used reasonable efforts before it could grant the

Agency permanent custody of the children. For instance, the record reflects that the

trial court made reasonable-efforts findings when the children were placed in the

emergency temporary custody of the Agency and when they were placed in the

temporary custody of the Agency following the adjudication of neglect and

dependency. The trial court also made a reasonable-efforts finding when it granted

the first six-month extension by finding that “the Agency has made reasonable

efforts to finalize a permanency plan and avoid continued removal of the children

in that they have provided counseling services, case management services, and

visitation to the parents of the children.” (June 16, 2020 J.E. at p. 2). The trial court

again concluded the Agency made reasonable efforts at the second six-month

extension hearing. (Dec. 17, 2020 J.E. at p. 2).


                                          -20-
Case Nos. 5-21-25 and 5-21-26


       {¶39} This notwithstanding, we find no merit to Mother’s contention. In the

case relied upon by Mother, In re C.F., 113 Ohio St.3d 73, 2007-Ohio-1104, the

Ohio Supreme Court stated: “To the extent that the trial court relies on R.C.

2151.414(E)(1) at a permanency hearing, the court must examine the ‘reasonable

case planning and diligent efforts by the agency to assist the parents’ when

considering whether the child cannot or should not be placed with the parent within

a reasonable time.” In re C.F. at ¶ 42. However, as indicated by its finding

pertaining to Mother, the trial court did not rely on R.C. 2151.414(E)(1) at the

permanency hearing as a basis for finding that permanent custody be granted to the

Agency.

       {¶40} Further, the record demonstrates that there was evidence before the

trial court that supported its conclusion that the Agency’s case plan was reasonably

calculated to correct the reasons the children were removed in this case. See In re

A.M.A., 3d Dist. Crawford No. 3–13-02, 2013–Ohio–3779, ¶ 29, quoting In re

Leveck, 3d Dist. Hancock Nos. 5–02–52, 5–02–53, and 5–02–54, 2003–Ohio–1269,

¶ 10, (“ ‘the issue is not whether there was anything more that [the agency] could

have done, but whether the [agency’s] case planning and efforts were reasonable

and diligent under the circumstances of [the] case’ ˮ). According to the Agency’s

ongoing supervisor, the Agency could not recommend unsupervised visitation due

to the fact that Mother had just only recently engaged in visits at Harmony House


                                       -21-
Case Nos. 5-21-25 and 5-21-26


and the Agency’s concerns relative to where Mother was living. As the Agency’s

supervisor testified, “[p]rior to last month, when [Mother] moved in with her new

roommates, she was living with her mom.          Her mother’s home was already

determined to be not a safe setting for the children to be in, so we could not move

towards unsupervised time.” (Tr. at 115). Mother’s own inaction delayed her in-

person visitation, not the Agency’s lack of diligence. Accordingly, Mother’s

contention that the Agency failed to make reasonable efforts to reunify the family

is without merit under the circumstances of this case.

       {¶41} Mother’s second assignment of error is overruled.

       {¶42} Based on the foregoing, the assignments of error are overruled and the

judgments of the Hancock County Common Pleas Court, Juvenile Division, are

affirmed.

                                                             Judgments Affirmed

ZIMMERMAN, P.J. and WILLAMOWSKI, J., concur.

/jlr




                                        -22-